DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 16/661,443
Claim Objections
Claims 2, 6-7, 10, and 12 are objected to because of the following informalities: 
In claim 2, lines 2-3, substitute the term “as they are inserted inside a container (8)” with “upon insertion within a container (8)”
In claim 6, line 3, substitute the term “one between” with “one of”. The same applies to claim 7, line 2
In claim 10, line 1, after the word “pollutants” add the term “in a gaseous mixture”. The same applies to claim 12, line 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 9-10, Applicant recites “a unit for straightening the flow of gaseous mixture”. The examiner is unable to ascertain if the gas flow is made to flow in the horizontal or vertical direction within the device.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US 2003/0113246 A1) in view of Fornai et al. (US 7,147,692 B2).
Regarding claim 1, Saitou et al. discloses a device (Fig.2:1) for reducing pollutants in a gaseous mixture [0001] comprising: a containment body (Fig.2:2) having an inlet portion (Fig.2:3) for the gaseous mixture and an outlet portion (Fig.3:2e) for the processed gaseous mixture, the containment body imposing to the gaseous mixture a fixed direction (Fig.2:2c and 2h) of flow, at least one filtering unit (Fig.2:7, 9, and 11) comprising a photocatalytic filter interposed, along the fixed direction of flow, between a first light source (Fig.2:8) and a second light source (Fig.2:10), both are capable of having a wavelength in the visible spectrum, the photocatalytic filter comprising a photocatalytic pellet coating [0118] and the nanoparticle coating comprising titanium dioxide [0118] that is capable of being doped with a nitrogen doping agent, the device also comprising a unit for straightening the flow (unlabeled inner walls of 3 as shown in Fig.2)of gaseous mixture positioned before the at least one filtering unit.
	Saitou et al. appears silent to use nanoparticles as the coating.
	Fornai et al. an air cleaning apparatus (Fig.1 and col.1, lines 14-23) that uses nanoparticles titanium dioxide (col.17, lines 44-57) where the photobleaching agent coated parts can be in different shapes (col.17, lines 54-57) including nanoparticles or pellets (col.25, lines 52-57) where one of ordinary skill in the art would choose either nanoparticles or pellets depending on the type of intended application (col.1, lines 14-23). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute Saitou et al. pellet coating with Fornai et al. nanoparticle coating in order to expand the various different types of intended applications. For example, commercial buildings vs airplanes.
	Regarding claim 2, Saitou et al. discloses that the light sources are not in direct contact with the flow of gaseous mixture as they are inserted inside a container [0116], the container being at least partly transparent (Fig.6:108) to the visible light emitted by the light sources.
	Regarding claim 3, Saitou et al. discloses that there is an air gap (unlabeled air gaps between UV lamps 111 and 108 as shown in Fig.6) between the container and the light sources.
	Regarding claim 4, Saitou et al. discloses that the inside the air gap there is air at a pressure greater [0116] than the pressure of the flow of gaseous mixture.
	Regarding claim 5, Saitou et al. discloses that the inner surfaces of the containment body [0071] are capable of at least partly reflective to the visible light.
	Regarding claims 6-11 and 13, Saitou et al. appears silent to disclose the use of ceramic or doping materials or the use of a recirculation circuit, or the use of a second inlet portion.
	Fornai et al. an air cleaning apparatus (Fig.1 and col.1, lines 14-23) that uses aluminas (col.24, lines 17-21) in order to have a very low vapor pressure (col.24, lines 5-7) and uses a recirculation circuit (Fig.1:11, 10, 12, and 4) having a second inlet portion (Fig.1:15) positioned before the at least one filtering unit (Fig.1:9) in order to expand the various different types of intended applications. For example, commercial buildings vs airplanes. In addition, the nanoparticles of Fornai et al. are capable of being obtained by in situ reaction at T>300oC. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Fornai et al. aluminas and the recirculation circuit having a second inlet to Saitou et al. device in order to expand the various different types of intended applications. For example, commercial buildings vs airplanes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US 2003/0113246 A1) in view of Fornai et al. (US 7,147,692 B2) as applied to claim 1, and further in view of Lew et al. (USPN 4,766,321).
	The combined Saitou et al. device appears silent to disclose the use of a tubular filtering element.
	Lew et al. discloses a fluid cleaning device (Fig.1) that uses tubular filters (Fig.1:6) in order to clean the filters by oxidizing the organic matter clogging the pores of the filter (col.1, lines 35-40). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Lew et al. tubular filters to the combined Saitou et al. device in order to clean the filters by oxidizing the organic matter clogging the pores of the filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798